DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 depends from claim 23 which claims the hydrophobic material on the surface layer of granules or backdust layer of particles neither of which are defined as an edge surface of the shingle (see Figs. 7A, 7B and 8 .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 30, 43, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leavell (US 6,524,682 B1) in view of Kalbskopf et al. (EP 2455560 A2).
Regarding claims 23, 24, 30, and 45, Leavell discloses a roof covering which has a plurality of particles applied as a backdust on the back surface (abstract) more specifically a roofing shingle (col. 1, lines 6-8) where the shingle comprises a substrate fully coated (coated on both surfaces) with asphalt (col. 2, lines 21-49) and then has protective granules on the top surface (col. 2, lines 60-63) and a backdust layer of particles applied to the bottom surface (col. 3, lines 9-17). The shingles are stacked in a 
Leavell does not specifically disclose a hydrophobic material applied to at least one of the surface layer of granules or backdust layer of particles or specifically to the backdust layer of particles.
Kalbskopf disclosers a roof panel or tile that has a hydrophilic upper side exposed to the influence of weather and the underside has a hydrophobic coating ([0001] and [0005]-[0006]) where the coating may be silicone ([0009]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the underside or backdust layer in Leavell could be given a hydrophobic coating, specifically silicone, as taught in Kalbskopf so that the capillary-acting gap area between overlapping panels does not form a thin film of water and soluble substances are not washed out over their underside and go into solution to form an undesirable gray-white precipitate and so that a flawless visual appearance may be maintained (Kalbskopf, [0005] and [0007]).
Specifically regarding claims 24 and 45, claims 24 and 45 contain a limitation, the hydrophobic material is applied to the backdust layer of particles after the backdust layer of particles are embedded in the second asphalt coating, which defines a product by how the product was made. Thus claims 24 and 45 have a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a coating over the particles where the hydrophobic material is not disposed between the particles and second asphalt coating. 
Regarding claim 25, Leavell in view of Kalbskopf does not specifically disclose the contact angle of the underside with the hydrophobic coating. However, the term hydrophobic is usually applied to a surface with a contact angle with water of greater than 90 degrees where hydrophilic is applied when the contact angle is less than 90 degrees. Leavell discloses a hydrophobic underside so it would be expected that the surface would have a contact angle of at least 70 degrees. Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Leavell in view of Kalbskopf discloses a backdust layer with a silicone coating as claimed as discussed above so the coated layer would be expected to have the property as claimed.
Regarding claim 43, Leavell in view of Kalbskopf does not specifically disclose the stacked shingles preventing moisture from infiltrating between the shingles when the shingles are exposed to 2.2 inches of rain per hour for 24 hours. However, given the hydrophobic coating is Kalbskopf is to prevent the gap between shingles from forming a thin film of water and given the underside is coated with a hydrophobic coating as claimed, it would be expected for the shingle in Leavell in view of Kalbskopf to display the claimed property where water is prevented from infiltrating between shingles. Where the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claims 26-29, 44, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leavell in view of Kalbskopf as applied to claim 23 above, and further in view of General Electric (GB 813520 A) and Wacker-Chemie (GB 1398895 A).
Regarding claims 26-28, Leavell in view of Kalbskopf discloses the package of claim 23 as discussed above. Leavell in view of Kalbskopf does not specifically disclose a silane, specifically methyl silane, in a solution at a concentration of 0.25 to 2% coating as claimed for the hydrophobic material. 
General Electric discloses a method of making a novel organosilicon (silane) compound which is useful for imparting water-repellency to various porous and solid bodies specifically roofing material (page 1, lines 11-15 and page 8, line 127 to page 9, line 1) where the compound contains methylsilane (page 2, lines 81-99 and page 5, lines 27-30) and may be used in concentrations of 0.5 to 100% (page 4, lines 84-88).
Wacker-Chemie discloses aqueous solutions prepared from water soluble, hydrosable methylsilanes (page 1, lines 11-13) which may be used to impart water repellency, especially in buildings (page 1, lines 19-20) and specifically to roof tiles (page 2, line 58). In most cases 100 parts of waters are used per 3 to 20 parts by weight of methylsilane (page 1, lines 68-70).
It would have been obvious to one of ordinary skill in the art the effective filing date of the invention that a methylsilane solution as taught in General Electric or Wacker-Chemie could be used as the hydrophobic material in Leavell in view of Kalbskopf as a conventionally known solution which forms a durable water-repellant film for roof-tiles (General Electric, page 2, lines 48-57 and Wacker-Chemie, page 2, lines 51-58).
Specifically regarding claim 28, for the concentration of methylsilane, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Thus, the ranges taught in General Electric of 0.5 to 100% concentration and in Wacker-Chemie of 3 to 20% are considered to render obvious the claimed range by overlapping the claimed range or being close to the claimed range where it is known in the prior art that the concentration amount may be lower amount is acceptable for coating (General Electric, page 4, lines 84-88).
Regarding claim 29, claim 29 contains a limitation, between 0.5 g and 2 g of silane is applied to per square, which defines a product by how the product was made. Thus, claim 29 has a product-by-process limitations. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the 
To the extent, the amount of silane applied per square is limiting, General Electric discloses in an example that the solution may be applied between 11 to 13 grams per square foot which is significantly less than the claimed range where square in the claim is considered equal to 300 square feet (see instant Specification, [0041]). However, the amount of applied silane is considered a function of the desired coverage of the solution (General Electric, page 4, lines 93-111). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of silane solution applied is a design chose dependent on the amount of desired coverage and resultant water repellant effect. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount of silane solution applied per square involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claims 44 and 46, Leavell in view of Kalbskopf, General Electric and Wacker-Chemie does not discloses a specific thickness for the silane coating or that the coating is less thick than the backdust layer. However, Leavell discloses the backdust comprising particles with an average diameter of 0.04 to 0.3 mm (Leavell, col. 4, lines 49-52). Further, General Electric discloses a 0.5% to 100% concentration silane solutions (General Electric, page 4, lines 84-88). For low concentrations, a very thin layer on the order of a few monolayers and thinner than 0.04 mm would be expected (see instant Specification, [0043]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that very low concentration silane . 

Allowable Subject Matter
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
Applicant argues the combination of Leavell and Kalbskopf fails to disclose the claimed invention where Leavell does not disclose including a hydrophobic coating and Kalbskopf is to a non-shingle roofing tile so cannot cure the deficiencies of Leavell. Applicant argues the problems addressed by Kalbskopf would not be present in the shingle in Leavell so impermissible hindsight in used in the combination. Applicant further argues that the combination fails to disclose the infiltration of moisture between the shingles property where the expectancy argument is not supported by the references since 
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the prevention of sitting water between roofing tiles or shingles as taught in Kalbskopf is considered the motivation for adding a hydrophobic coating (see Kalbskopf, [0007] and [0008]).
Regarding the combination, Examiner disagrees with the characterization that because Kalbskopf addresses cement tile or fiber cement, the teaching may not also be applied to a shingle. Kalbskopf specifically teaches that flat roof panels have overlapping areas where a thin film of water may form and while exposed surfaces dry quickly, the water under a tile will remain for a long period of time which may results in substances from the tile falling out or the warping of the tile ([0007]-[0008]). Because shingles are also stacked so will have an area between shingles, because shingles also contain material that may have substances that can wash out and because shingles are subject to warping, preventing these results would be desired. Thus, the combination is considered proper where one of ordinary skill in that art would desire the prevention of films of water in stacked shingles in Leavell. 
Regarding the expectancy argument, inherency is based off the fact that the reference or references do not specifically disclose a property but the property would be expected nonetheless. Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, the same structure as claimed is disclosed in Leavell in view of Kalbskopf as discussed above, so the water would be expected not to infiltrate the shingles. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783